UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4151


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRAMARTIE GRADE, a/k/a Tremartie Grade,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:15-cr-00131-MOC-1)


Submitted:   September 30, 2016           Decided:   October 5, 2016


Before MOTZ, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chiege O. Kalu Okwara, Charlotte, North Carolina, for Appellant.
Jill Westmoreland Rose, United States Attorney, Anthony J.
Enright, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tramartie Grade appeals his 92-month sentence following his

guilty plea for unlawfully possessing a firearm, in violation of

18 U.S.C. § 922(g)(1) (2012).                  On appeal, Grade argues that the

district court clearly erred during sentencing when it applied

the    attempted       murder       cross-reference.                 U.S.      Sentencing

Guidelines     Manual      § 2K2.1(c)      (2015).           Finding      no   reversible

error, we affirm.

      We review a district court’s factual findings underlying a

cross-reference application for clear error.                         United States v.

Ashford, 718 F.3d 377, 380 (4th Cir. 2013).                        The government must

prove the facts underlying a cross-reference by a preponderance

of the evidence.          United States v. Davis, 679 F.3d 177, 182 (4th

Cir. 2012).

      Grade   argues       the   cross-reference           does     not   apply     to   his

sentence because:          (1) the evidence does not support a finding

that Grade possessed the malice required for attempted murder,

and (2) the facts support a finding of self-defense.                              Based on

the testimony presented at Grade’s sentencing hearing and the

district court’s credibility determinations, we find no clear

error in the district court’s finding that a preponderance of

the   evidence      showed   Grade       had       the   culpable   intent     to   commit

murder.       See    18    U.S.C.    §    1111(a)         (2012)    (requiring      malice

aforethought for murder); United States v. Engle, 676 F.3d 405,

                                               2
419-20 (4th Cir. 2012) (requiring government to show defendant

intended   to    commit      crime   to     prove     attempt).   Nor    does   the

testimony of either the Government’s witnesses or Grade support

a finding of self-defense.                Thus, the district court did not

clearly    err      when     it   applied       the   attempted   murder      cross-

reference.

     Accordingly, we affirm the district court’s judgment.                       We

dispense     with     oral     argument     because      the   facts    and   legal

contentions were adequately presented in the materials before

this court and argument would not aid the decisional process.


                                                                           AFFIRMED




                                            3